MEMORANDUM ****
Julio Alberto Corado-Soto (“CoradoSoto”), a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
We review for substantial evidence the BIA’s determination that Corado-Soto failed to establish asylum eligibility. Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc). To reverse the BIA’s decision, we must conclude that the evidence not only supports a contrary conclusion, but compels it. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
The evidence does not compel the conclusion that Corado-Soto’s past encounters with guerillas amounted to persecution on account of political opinion or membership in a particular social group. See Sangha v. INS, 103 F.3d 1482, 1486-87 (9th Cir. 1997). The evidence similarly does not compel the conclusion that Corado-Soto has a subjectively genuine and objectively reasonable fear of future persecution. See Prasad v. INS, 47 F.3d 336, 338 (9th Cir. 1995). Because the evidence does not compel a finding of eligibility for asylum, it necessarily does not compel a finding that Corado-Soto has satisfied the more stringent standard for withholding of removal. See Singh v. INS, 134 F.3d 962, 971 (9th Cir.1998).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.